Citation Nr: 1023461	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.  When 
this case was originally before the Board in November 2009, 
it was remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claim for service connection is 
granted, any failure in notifying or assisting him is 
harmless error.  

As the Board noted in its November 2009 remand, the Veteran 
contends that his hearing loss was caused by noise exposure 
during military service.  Specifically, the Veteran has 
reported that his duties as a pilot, and then as a flight 
instructor, required him to constantly be around aircraft 
noise.  In this regard, the Veteran's DD-214 confirms that he 
was a pilot, and a separation qualification record indicates 
that, as a pilot, he flew twin-engine aircraft, including B-
52s and AT-11s; instructed officers in B-26 Intrasition 
School; instructed officers in instruments, formation flying, 
night flying, and flying regulations; and checked aircraft 
prior to take off.  Finally, the Veteran has reported that he 
had no significant post-service occupational noise exposure 
as a salesman and real estate agent.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records indicate that the Veteran had 20/20 
bilateral hearing on whispered voice testing at a physical 
examination for flying in March 1944, and 15/15 bilateral 
hearing on whispered voice testing at his separation 
examination in November 1945.   

Post-service, the Veteran first sought VA treatment for 
hearing loss in June 2006, when he underwent cerumen removal.  
In November 2006, a VA doctor reported that the Veteran had 
hearing loss, which was probably caused by service-related 
activities.  In this regard, the doctor noted that the 
Veteran had been a flight instructor for Martin B-26s for 
approximately 1500 hours, and that during these hours in 
flight, he was exposed to the roar of Pratt Whitney R2800 
engines.   Additionally, a VA audiogram conducted in June 
2007 revealed bilateral hearing loss in accordance with VA 
standards.  See 38 C.F.R. § 3.385.   Finally, VA treatment 
records indicate that the Veteran was afforded hearing aids 
in July 2007, and has since undergone follow-up treatment for 
his hearing loss and hearing aids.  

In accordance with the Board's November 2009 remand 
instructions, in March 2010, the Veteran was afforded a VA 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
file.  The examiner also noted the Veteran's reports of 
occasional pre-service exposure to noise from diesel engines, 
in-service exposure to noise from airplane engines, and post-
service exposure to noise from small planes, automobile 
engines, and hunting.  At his examination, the Veteran 
reported having hearing loss for the past 20 years. 
Audiological testing confirmed bilateral hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  Based 
on these results, the examiner diagnosed the Veteran with 
moderate to severe bilateral sensorineural hearing loss, and 
went on to state that insofar as pure tone testing technology 
was not available at the time that the Veteran was discharged 
from service in 1945, he was unable to determine whether the 
Veteran's in-service noise exposure contributed to his 
hearing loss without resorting to speculation.

The Board finds no reason to doubt the credibility of the 
Veteran in reporting his exposure to noise during service.  
His records are internally consistent, and it is facially 
plausible that he was exposed to noise while in service, 
especially given his continuous in-service exposure to 
airplane engine noise as a pilot and pilot instructor.  The 
Veteran is also competent to report the symptoms of hearing 
loss.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
within the Veteran's realm of personal knowledge whether he 
has difficulty hearing.  

Further, in November 2006, a VA doctor provided the opinion 
that the Veteran's hearing loss was probably caused by his 
service-related activities.  In doing so, the doctor 
specifically noted that the Veteran had been a flight 
instructor for Martin B-26s for approximately 1500 hours, and 
that during these hours in flight, he was exposed to the roar 
of Pratt Whitney R2800 engines.  Accordingly, although there 
is no indication that the November 2006 VA doctor reviewed 
the Veteran's claims file prior to providing this opinion, 
she did have the benefit of the Veteran's verbal history 
regarding noise exposure, which was consistent with the 
evidence of record.  The Board finds the medical opinion of 
the November 2006 VA doctor to be probative as to the 
etiology of the Veteran's hearing loss.  

The Board also acknowledges the March 2010 VA examiner's 
opinion that the etiology of the Veteran's bilateral hearing 
loss could not be determined without resorting to 
speculation.  However, insofar as this opinion fails to 
provide a clear statement as to the etiology of the Veteran's 
hearing loss, the Board finds this opinion to be of little 
probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 
(Fed. Cir. 2008) (the Board may discount the value of 
competent medical evidence based on factors including the 
lack of a definitive statement as to etiology); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  

Based on the foregoing, the Board finds that the Veteran 
meets all three elements required for service connection.  He 
currently has hearing loss in accordance with VA standards.  
See 38 C.F.R. § 3.385.  Additionally, the Veteran has 
consistently reported the incidents in service which caused 
this condition, as is evidenced by his VA treatment records, 
VA examination report, and statements supporting his claim, 
and which is further bolstered by his military duty 
assignment as a pilot and pilot instructor.  Finally, the 
November 2006 VA doctor has attributed the Veteran's hearing 
loss to his time in service, thereby providing the necessary 
nexus between the claimed in-service injury and the present 
disability.  Accordingly, applying the benefit of the doubt 
doctrine, the doubt is resolved in favor of the Veteran.  See 
38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 
service connection for bilateral hearing loss is granted.  


ORDER

Service connection for hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


